Exhibit 10.4

 

May 1, 2003

 

Patrick Broderick

1420 Grand Avenue

San Rafael, CA 94901

 

Dear Patrick:

 

On behalf of DaVita Inc., I am pleased to finalize the terms of your new
position as General Counsel. In this new role, you will report to me and work in
our southern California corporate office. You will begin performing transition
services working with our current General Counsel for approximately two hours
per week beginning May 2, 2003. Your start date as the full-time General Counsel
has yet to be determined. The following represents the terms and conditions in
this regard:

 

As we discussed, your base salary for this position has been set at $250,000 per
annum, less standard deductions and authorized withholdings. In addition, you
will be eligible to receive an annual performance bonus between zero and
$125,000, which will be prorated the first year and is payable in a manner
consistent with our practices and procedures. Your position is exempt under the
wage and hour laws. You will be paid bi-weekly pursuant to our normal payroll
practices. Your status will be that of a regular full-time benefit eligible
employee. During the period you are providing transition services you will be a
part-time employee and will be paid at the rate of $1,000 per month.

 

You and/or your family shall be eligible for participation in and receive all
benefits under DaVita’s health and welfare benefit plans under the same terms
and conditions applicable to DaVita executives at similar levels of compensation
and responsibility. A summary of those benefits will be presented to you at the
start of your full-time employment. DaVita also agrees to reimburse you for
reasonable and customary pre-approved relocation expenses.

 

Our Board of Directors has approved a grant of stock options to purchase 100,000
shares of DaVita common stock upon commencement of employment. Such options will
have a five-year term and will vest over a four-year period, one-quarter vesting
on each anniversary of the grant. The exercise price will be the closing price
as reported on the New York Stock Exchange on the start date of your employment.
The options will be awarded in a separate stock option agreement. DaVita also
has an Executive Equity Ownership requirement. Specific details are attached in
presentation format. Should you have any questions, you can feel free to either
contact Rich Whitney, CFO, or me.



--------------------------------------------------------------------------------

Patrick Broderick

May 1, 2003

Page 2

 

If at any time within three (3) years after the commencement of your full-time
employment, you are terminated for any reason other than material cause, DaVita
will provide one (1) year’s salary continuation.

 

If a Change of Control occurs, DaVita will accelerate all of your unvested stock
options and restricted stock. If a Change of Control occurs and you are
terminated (unless the termination is for material cause) or constructively
discharged within one (1) year after the Change of Control, DaVita will also
provide one (1) year’s salary continuation. Furthermore, if a Change of Control
would have occurred, but for the fact that I remain the Chief Executive Officer
of DaVita for at least one (1) year after the Change of Control or become the
Chief Executive Officer of the surviving company with which DaVita has merged or
consolidated and remain in that position for at least one (1) year after the
Change of Control, and you are terminated (unless the termination is for
material cause) or constructively discharged within one (1) year thereafter,
DaVita will provide one (1) year’s salary continuation.

 

Any salary continuation will be reduced dollar-for-dollar by any wages or
similar earnings you receive from another employer.

 

“Material cause” shall mean any of the following: (i) conviction of a felony;
(ii) the adjudication by a court of competent jurisdiction that you have
committed any act of fraud or dishonesty resulting or intended to result
directly or indirectly in personal enrichment at the expense of DaVita; (iii)
repeated failure or refusal by you to follow policies or directives reasonably
established by the Chief Executive Officer or his designee that goes uncorrected
for a period of thirty (30) consecutive days after written notice has been
provided to you; (iv) a material breach of the terms of your employment that
goes uncorrected for a period of thirty (30) consecutive days after written
notice has been provided to you; (v) an act of unlawful discrimination,
including sexual harassment; (vi) a violation of the duty of loyalty or of any
fiduciary duty; or (vii) exclusion of you from participating in any federal
health care program.

 

“Change of Control” shall mean (i) any transaction or series of transactions in
which any person or group (within the meaning of Rule 13d-5 under the Exchange
Act and Sections 13(d) and 14(d) of the Exchange Act) becomes the direct or
indirect “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
by way of a stock issuance, tender offer, merger, consolidation, other business
combination or otherwise, of greater than 40% of the total voting power (on a
fully diluted basis as if all convertible securities had been converted and all
warrants and options had been exercised) entitled to vote in the election of
directors of DaVita (including any transaction in which DaVita becomes a
wholly-owned or majority-owned subsidiary of another corporation), (ii) any
merger or consolidation or reorganization in which DaVita does not survive,
(iii) any merger or consolidation in which DaVita survives, but the shares of
DaVita’s Common Stock outstanding immediately prior to such merger or
consolidation represent 40% or less of the voting power of DaVita after such
merger or consolidation, and (iv) any transaction in which more than 40% of
DaVita’s assets are sold. However, despite the occurrence of any of the
above-described events, a Change of Control will not have occurred if I remain
the Chief Executive Officer of DaVita for at least one (1) year after the Change
of Control or become the



--------------------------------------------------------------------------------

Patrick Broderick

May 1, 2003

Page 3

 

Chief Executive Officer of the surviving company with which DaVita has merged or
consolidated and remain in that position for at least one (1) year after the
Change of Control.

 

“Constructive discharge” shall mean the occurrence of any of the following
events after the date of a Change of Control without your consent: (i) the scope
of your authority, duties and responsibilities are materially diminished or are
not (A) in the same area of operations, (B) in the same general level of
seniority, or (C) of the same general nature as your authority, duties, and
responsibilities immediately before the Change of Control; (ii) the failure to
provide you with office accommodations and assistance substantially equivalent
to the accommodations and assistance provided to you immediately before the
Change of Control; (iii) the principal office to which you are required to
report is changed to a location that is more than twenty (20) miles from the
principal office to which you are required to report immediately before the
Change of Control; (iv) you report to anyone other than the Chief Executive
Officer; or (v) a reduction in your base salary, bonus arrangement, or other
material benefits as in effect on the date of the Change of Control.

 

Our offer of employment is conditioned upon your successful completion of a
pre-employment drug test, which must be successfully completed before you can
start your full-time employment. Please contact Melinda Russo at 925/938-7290 to
arrange for a pre-employment drug test, which must be completed before you can
start your full-time employment.

 

This Agreement, separate Stock Option Agreement,
Non-Compete/Confidentiality/Non-Solicitation Agreement and provisions relating
to termination of employment represent the entire understanding of the parties
hereto with respect to your employment and supercede all prior agreements with
respect thereto. This Agreement may not be altered or amended except in writing
executed by both parties hereto.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute one and the same
instrument. Photographic or facsimile copies of such signed counterparts may be
used in lieu of the originals for any purpose.

 

In the event that any provision of the Agreement is determined to be illegal,
invalid or void for any reason, the remaining provisions hereof shall continue
in full force and effect.



--------------------------------------------------------------------------------

Patrick Broderick

May 1, 2003

Page 4

 

If the above terms of employment are acceptable to you, please sign below and
return this Agreement to me as soon as possible. In addition, please read and
sign the attached Non-Compete/Confidentiality/Non-Solicitation Agreement.

 

Sincerely,

 

Kent Thiry

Chief Executive Officer

DaVita Inc.

 

I accept the position of General Counsel under the terms and conditions outlined
above.

 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Patrick Broderick

    

Date

 

cc:   Robert D. Armstrong

Vice President, People Services